[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11405                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              MARCH 23, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 3:08-cr-00102-MCR-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                             Plaintiff-Appellee,

                                              versus

JAMES JOHNSON,

lllllllllllllllllllll                                            Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                       (March 23, 2011)

Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Robert Augustus Harper, Jr., appointed counsel for James Johnson in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, Johnson’s motion for the

appointment of substitute counsel is DENIED, and Johnson’s convictions and

sentences are AFFIRMED.




                                         2